92 F.3d 1183
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Graciliano DOMINGUEZ, Defendant-Appellant.
No. 95-5609.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996Decided:  Aug. 5, 1996

Reynolds Williams, WILLCOX, MCLEOD, BUYCK & WILLIAMS, Florence, South Carolina, for Appellant.
Alfred William Walker Bethea, Assistant United States Attorney, Florence, South Carolina, for Appellee.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
Graciliano Dominguez pled guilty to conspiracy to possess with the intent to distribute cocaine in violation of 21 U.S.C.A. § 846 (West 1981 & Supp.1996).  The district court sentenced Dominguez to serve 135 months imprisonment followed by five years of supervised release and a special assessment fee of $50.  Dominguez appeals the judgment.  Dominguez's attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), raising two issues but indicating that, in his view, there are no meritorious issues for appeal.  Dominguez was informed of his right to file a pro se supplemental brief, which he has failed to file.


2
Dominguez's counsel first raises the issue of whether Dominguez understood his presentence report.  Dominguez stated at the sentencing hearing, when asked if he had read his presentence report, that "since I didn't know English, I read it, more or less, and I understood, more or less, what it contained."  (July 24, 1995 Tr. at 2).  He also stated that the presentence report had not been read to him by someone who could translate English into Spanish.  (Id.).  At that time, the presiding judge ordered that the interpreter go into a separate room with Dominguez and his attorney to read the presentence report to Dominguez.  (Id. at 3).   After having the report read to him, Dominguez told the court that he understood the report, discussed it with his attorney, and understood the discussions with his attorney.  (Id.).  Thus, this claim is without merit as the substance of the presentence report was conveyed to Dominguez through an interpreter and he understood the implications of the report.


3
Dominguez's counsel next raises the issue that the district court erred in not sentencing Dominguez to the lowest possible guideline level.  Following a review of the record, we conclude that Dominguez was properly sentenced within the guidelines.   See United States v. Owens, 902 F.2d 1154, 1157 (4th Cir.1990).  Furthermore, Dominguez offers no basis on which to reduce his sentence.  We therefore affirm Dominguez's conviction and sentence.


4
In accordance with the requirements of Anders, we have examined the entire record in this case and find no meritorious issues for appeal.  This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED